     Case 2:19-cv-10048-JAK-AS Document 49 Filed 10/27/20 Page 1 of 9 Page ID #:539




1    MARY McLEOD
     General Counsel
2    JOHN R. COLEMAN
     Deputy General Counsel
3    LAURA M. HUSSAIN
     Assistant General Counsel
4    BERNARD J. BARRETT JR. (CA Bar No. 165869)
     Consumer Financial Protection Bureau
5    1700 G Street, N.W.
     Washington, D.C. 20552
6    Telephone: (202) 435-9396
     Facsimile: (202) 435-7024
7    Email: Bernard.barrett@cfpb.gov
8
     Counsel for Defendants
9
10                        IN THE UNITED STATES DISTRICT COURT
11                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13   STUDENT DEBT CRISIS,                    Case No. 2:19-cv-10048-JAK
14
     Plaintiff,                              DEFENDANTS’ NOTICE OF
15                                           LODGING OF MEMORANDUM
                                             OF UNDERSTANDING
16                 v.
17                                           Hearing Held October 26, 2020
18   CONSUMER FINANCIAL
19
     PROTECTION BUREAU, et al.,

20
     Defendants.

21
22
23
24
25
26
27
28
     Case 2:19-cv-10048-JAK-AS Document 49 Filed 10/27/20 Page 2 of 9 Page ID #:540




1          During the hearing on the pending motion to dismiss, the Court asked the

2    Defendants Consumer Financial Protection Bureau and Kathleen Kraninger to
3
     lodge the Memorandum of Understanding with the Department of Education
4
5    described in 12 U.S.C. §5535(c)(2). Attached as Exhibit to this Notice of Lodging
6
     please find the Memorandum of Understanding Between The Bureau of Consumer
7
8    Financial Protection and The U.S. Department of Education Concerning

9    Coordination in Resolving Borrower Complaints dated January 31, 2020.
10
11
12
     DATED: October 27, 2020                  Respectfully submitted,

13                                            /s/
14                                            Bernard J. Barrett Jr. (CA Bar No. 165869)
                                              Consumer Financial Protection Bureau
15                                            1700 G Street, N.W.
                                              Washington, D.C. 20552
16                                            Telephone: (202) 435-9396
                                              Facsimile: (202) 435-7024
17                                            Bernard.barrett@cfpb.gov
                                              Counsel for Defendants
18
19
20
21
22
23
24
25
26
                                                1
27   Defendants CFPB and Kathleen Kraninger
28   Notice of Lodging of MOU                                  Case No. 2:19-cv-10048-JAK
     Case 2:19-cv-10048-JAK-AS Document 49 Filed 10/27/20 Page 3 of 9 Page ID #:541




1
2
3
4
5
6
7
8
9
10
11
12
13
                                              EXHIBIT
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                 1
27   Defendants CFPB and Kathleen Kraninger
28   Notice of Lodging of MOU                            Case No. 2:19-cv-10048-JAK
Case 2:19-cv-10048-JAK-AS Document 49 Filed 10/27/20 Page 4 of 9 Page ID #:542
Case 2:19-cv-10048-JAK-AS Document 49 Filed 10/27/20 Page 5 of 9 Page ID #:543
Case 2:19-cv-10048-JAK-AS Document 49 Filed 10/27/20 Page 6 of 9 Page ID #:544
Case 2:19-cv-10048-JAK-AS Document 49 Filed 10/27/20 Page 7 of 9 Page ID #:545
Case 2:19-cv-10048-JAK-AS Document 49 Filed 10/27/20 Page 8 of 9 Page ID #:546
Case 2:19-cv-10048-JAK-AS Document 49 Filed 10/27/20 Page 9 of 9 Page ID #:547
